                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )                1:18CR401-7
                                         )
                                         )
ELIAS JUNIOR RODRIGUEZ                   )

                             MEMORANDUM ORDER

      This matter is before the Court on Defendant Elias Junior Rodriguez’s third

pro se Motion for Sentence Reduction/Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A); and the “Catchall” Provision [Doc. #184]. Rodriguez’s

first and second motions were denied because there were no extraordinary and

compelling reasons warranting a sentence reduction and, even if there were, the

factors from 18 U.S.C. § 3553(a) counseled against relief. In continued support of

his earlier motions, Rodriguez submits an email documenting his height and weight

to confirm his obesity and mistakenly believes his motions were “primar[ily]”

denied because of the § 3553(a) factors. For the reasons explained below, his

motion is denied.

      The Court previously found that, although Rodriguez exhausted his

administrative remedies, he had not met his burden of showing that extraordinary

and compelling reasons warrant relief. (Mem. Order (Feb. 9, 2021) [Doc. #181]

(citing 18 U.S.C. § 3582(c)(1)(A)(i); United States v. McCoy, 981 F.3d 271, 284

(4th Cir. 2020) (finding “no ‘applicable’ policy statement governing compassionate-




       Case 1:18-cr-00401-NCT Document 185 Filed 04/09/21 Page 1 of 4
release motions filed by defendants under the recently amended § 3582(c)(1)(A),”

“empower[ing]” courts “to consider any extraordinary and compelling reason for

release that a defendant might raise”) (citation omitted); U.S. Sentencing Guideline

§ 1B1.13, Application n.1 (providing circumstances found to be extraordinary and

compelling) cited in McCoy, 981 F.3d at 282 n.7 (noting that § 1B1.13 “remains

helpful guidance even when motions are filed by defendants”); Dep’t of Justice,

Fed. Bureau of Prisons, Program Statement 5050.50 (Jan. 17, 2019) (explaining

circumstances supporting compassionate release).) Contrary to Rodriguez’s

understanding, this failure to show extraordinary and compelling reasons for relief

was the “primary” reason for denying his earlier motions and continues to be.

      In support of the instant motion, Rodriguez proffers no new extraordinary

and compelling reason for a sentence reduction but does provide support for his

obesity. Previously, he claimed to be severely obese and suffer from hypertension,

but the information before the Court only confirmed his hypertension. The Bureau

of Prisons (“BOP”) email Rodriguez submits with the instant motion states his

height and weight which equate to a body mass index of 32.3, which is considered

to be obese, Centers for Disease Control and Prevention (“CDC”), Adult BMI

Calculator,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculato

r/bmi_calculator.html. Since Rodriguez’s earlier motions, the CDC has updated its

guidance on the relationship between medical conditions and COVID-19 risks.

Now, the CDC reports that hypertension and obesity “can make [individuals] more

                                         2



        Case 1:18-cr-00401-NCT Document 185 Filed 04/09/21 Page 2 of 4
likely to get severely ill from COVID-19.” CDC, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (updated Mar. 29, 2021).

      Rodriguez remains housed at FCI Butner Medium II where the number of

individuals reported as presently positive for COVID-19 has fallen since his last

motion for compassionate release. (See Mem. Order at 4.) As of April 8, 2021, no

inmates and two staff members were reported positive. BOP, COVID-19

Coronavirus, https://www.bop.gov/coronavirus/ (also reporting three inmates who

have died and 433 inmates and twenty-one staff members who have recovered).

Furthermore, the BOP’s administration of the COVID-19 vaccines has expanded.

Over 122,000 doses have been administered, and 860 staff members and 1,801

inmates at FCC Butner have been fully inoculated. Id. Therefore, although

Rodriguez has confirmed his obesity, nothing before the Court changes the ultimate

assessment – he has not shown extraordinary and compelling reasons for release.

      Rodriguez contends his previous motions were denied “primar[ily]” because

of the factors from 18 U.S.C. § 3553(a), “mainly” his prior criminal conduct. As

explained above, his earlier motions, like the instant one, were denied because he

failed to meet his burden of showing extraordinary and compelling reasons for

release. But, it was determined that even had he done so, the factors from

§3553(a) counseled against relief. Indeed, his prior criminal history and instant

offense conduct were assessed, but so, too, were Rodriguez’s post-sentencing

conduct and other arguments. (See Mem. Order at 6-8.) He has presented nothing

                                          3



        Case 1:18-cr-00401-NCT Document 185 Filed 04/09/21 Page 3 of 4
in the instant motion that changes the Court’s previous analysis. Ultimately,

though, regardless of the application of the § 3553(a) factors, he has failed to

show that extraordinary and compelling reasons warrant relief.

      For the reasons explained above, IT IS HEREBY ORDERED that Defendant

Elias Junior Rodriguez’s third pro se Motion for Sentence Reduction/Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A); and the “Catchall” Provision [Doc.

#184] is DENIED.

      This the 9th day of April, 2021.

                                               /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                           4



        Case 1:18-cr-00401-NCT Document 185 Filed 04/09/21 Page 4 of 4
